


SETTLEMENT AGREEMENT
AND
MUTUAL RELEASE


This Settlement Agreement and Mutual Release of all Claims (“Agreement”) is
entered into and executed on the date(s) indicated below, by and between Minerco
Resources, Inc. (“Minerco”), a Nevada corporation, on the one hand, and MSF
International, Inc. (“MSF”), a Belize Corporation, on the other hand.


RECITALS:


1.
On or about May 5, 2015, Minerco and MSF entered into a Pledge and Security
Agreement (the “Pledge and Security Agreement”) for the acquisition of all of
Minerco’s right, title and interest in the: (i) Chiligatoro Hydro-Electric
Project and Minerco’s earned interest therein (ii) Iscan Hydro-Electric Project
and Minerco’s 10% royalty interest therein; and (iii) Sayab Wind Project and
Minerco’s 6% royalty interest therein (the “Assets”).

2.
In accordance with the terms of the Pledge and Security Agreement MSF issued to
Minerco a Secured Promissory Note (the “Note”) in the Amount of Six Hundred
Eight-Two Thousand Six Hundred Forty-Two US Dollars ($682,850) with interest
accruing at the rate of 5% per annum and MSF agreed to assume Thirty-Two
Thousand Six Hundred Forty-Two US Dollars ($32,642) of certain payables owed by
Minerco.

3.
In accordance with the terms of the Pledge and Security Agreement MSF to Pledged
as security of the payment of the Note a Security Interest in 50 shares of of
common stock of Level 5 Beverage Company, Inc. (“Level 5”) owned by MSF (the
“Shares”).

4.
MSF has defaulted on its obligations under the Note and the parties hereto have
agreed to satisfy the obligations owed under the Note with the Shares which were
pledged under the Pledge and Securities Agreement on the terms agreed to herein.

5.
MSF owns the Shares pledged to Minerco that are being transferred and assigned
to Minerco and that are the subject hereof free and clear of all liens,
encumbrances, mortgages and pledges of every kind (collectively, Claims”), MSF
has the right to pledge and assign the Shares to Minerco, the Shares when
assigned to Minerco will be free and clear of all Claims and MSF has not entered
into any agreements for the sale, transfer or pledge of the Shares.



NOW THEREFORE, in consideration of the promises and covenants hereinafter set
forth, the parties hereto covenant and agree as follows:
COVENANTS:
1.
Incorporation of Recitals:

The recitals set forth above are acknowledged by the parties to be true and
correct and are incorporated herein as terms of this Agreement.


2.
Mutual Releases:

Upon Minerco’s receipt of the Shares duly endorsed for transfer to Minerco or
accompanied by an executed stock power transferring the Shares to Minerco, each
of the parties hereto and their respective and applicable officers, directors,
agents, representatives, successors and assigns hereby release, acquit and
forever discharge the other party and the other party’s officers, directors,
shareholders, employees, consultants, attorneys, agents, insurers, successors
and assigns, from any and all claims, demands, causes of action, liabilities,
obligations and responsibilities of whatever kind or nature, whether at law,
statutory, tort, contract, equity, or otherwise, whether known or unknown,
whether fixed or contingent, and whether now or at any time hereafter discovered
or asserted, in existence or arising at any time or times on or prior to the
date of this Agreement and based upon, relating to or arising out of the matters
set forth in the Recitals, above, and/or that were asserted or could have been
asserted in a lawsuit related to the Pledge and Security Agreement.


3.
No Admissions of Liability:





--------------------------------------------------------------------------------




It is hereby specifically acknowledged and agreed by the parties that this
Agreement is entered into and made by way of compromise in settlement of
disputed claims, as to which liability has been and is expressly denied. Nothing
about this Agreement is intended as, or shall be construed as, an admission by
any party.


4.
Execution of Other Instruments, Documents and Papers:

The parties agree to cooperate in carrying out and effecting the intent of this
Agreement and further agree to execute any other instruments, documents or other
papers as may be necessary to carry out and effect the intent of this Agreement.
The parties agree to execute or effecting other instruments, documents or other
papers as may be necessary to carry out and effect prior resolutions or
obligations, as so far as not to conflict with this agreement.


5.
Authority to Execute:

The parties represent and warrant that they have not assigned any right, title
or interest to any claims released hereby and that they have the authority to
execute this Agreement, make the covenants contained herein and release the
claims as set forth above.
6.
Construction of the Agreement:

The construction and effect of this Agreement shall be governed by the laws of
the State of Texas wherein it is executed. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior Agreements and understandings, inducements or
conditions, express or implied, oral or written, except as contained herein.


7.
Execution by Counterparts and Facsimile:

It is further agreed that this Agreement may be executed in counterparts and by
facsimile and that each counterpart and facsimile copy, taken together, shall be
considered the Agreement between the parties.


8.
Attorneys’ Fees and Costs:

In the event of any litigation or legal proceedings to enforce or interpret this
Agreement, the prevailing party shall be entitled to recover their reasonable
attorneys' fees and costs.


9.
Severability:

If a court of competent jurisdiction makes a final determination that any term
or provision hereof is invalid, illegal or unenforceable, the invalid, illegal
or unenforceable term or provision shall be deemed replaced by a term or
provision that is legal, valid and enforceable and that comes closest to
expressing the intention of the illegal, invalid or unenforceable term or
provision, and the remaining terms and provisions hereof shall remain
unimpaired.
10.
Title to Interests:



MSF has good and marketable title to, and full right and power to sell, the
Interests. Minerco will acquire good and valid title to the Interests free and
clear of all mortgages, pledges, liens, security interests, encumbrances,
conditional sale agreements, charges, claims and restrictions of any kind and
nature whatsoever (“Liens”).


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.


MINERCO RESOURCES, INC.        MSF INTERNATIONAL, INC.


By:_/s/ V. Scott Vanis____________         By: __/s/ Marco Mena_______________
Dated:     September 2, 2015            Dated: September 2, 2015




--------------------------------------------------------------------------------














